Citation Nr: 0430241	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  03-10 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel

INTRODUCTION

The veteran served on active duty from October 1940 to 
October 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 determination that denied the 
benefits sought from the San Juan RO.  A notice of 
disagreement (NOD) was received in August 2002, a statement 
of the case (SOC) was issued in February 2003, a substantive 
appeal was received from the veteran in March 2003, and the 
veteran's request to advance this case on the Board's docket 
was granted in November 2004. 

In March 2000, the veteran, in writing, withdrew the claim of 
an increased evaluation for tinnitus.  Consequently, while 
the Board will address this disability within the context of 
the veteran's TDIU claim, this issue is not before the Board 
at this time.        


FINDINGS OF FACT

1.  The veteran's service connected bilateral hearing loss is 
manifested by auditory acuity of X in the right ear and VIII 
in the left ear.  Based only on pure tone threshold averages, 
the veteran has auditory acuity of X, bilaterally.

2.  The veteran's tinnitus is manifested by tinnitus.  

3.  The veteran's service-connected disabilities are 
bilateral hearing loss, evaluated as 80 percent disabling; 
and tinnitus, evaluated as 10 percent disabling.  The 
combined evaluation for VA compensation purposes in 80 
percent.    

4.  The veteran has a college education and his primary work 
experience has been in accounting.      

5.  The evidence does not show that the veteran's service-
connected conditions are of such severity as to preclude 
substantially gainful employment.   




CONCLUSION OF LAW

The criteria for assignment of a total disability rating 
based on individual unemployability are not met.  38 C.F.R. 
§§ 3.340 and 4.16(a) and (b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R.  §§ 
3.340 and 4.16(a).  However, if there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The severity of a hearing loss disability 
is determined by applying the criteria set forth at 38 C.F.R. 
§ 4.85.  Under these criteria, evaluations of bilateral 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second.  See 38 C.F.R.  § 4.85(a) and (d).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (2004); 38 C.F.R.  § 4.85(b) 
and (e) (2004). 

Amended regulations in 1999 added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  The first new provision, that of 38 C.F.R. § 
4.86(a), indicates that if puretone thresholds in the 
specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 
55 decibels or more (as in this case, based on the most 
recent testing), an evaluation can be based either on Table 
VI or Table VIa, whichever results in a higher evaluation.  

On the authorized audiological evaluation in July 2002, the 
basis for the 80 percent evaluation by the RO and the hearing 
test showing the most hearing loss in the veteran, pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

100
105
105
105
LEFT

90
95
105
105

Speech audiometry revealed speech recognition ability of 40 
percent in the right ear and of 60 in the left ear.  Table VI 
indicates a designation of Level "X" for this right ear and 
VIII for the left.  Under Table VIA, the veteran has Level X 
for his right ear and X for his left.  The criteria of 38 
C.F.R. § 4.86(a) are met since the VA examination above has 
shown findings of at least 55 decibels at any frequency.  
Also, the provisions of 38 C.F.R.  § 4.86(b) applies since 
there has been a finding of at least 70 decibels at 2000 
Hertz.  Thus, with a finding of Level X, bilaterally, an 80 
percent evaluation is warranted.           

Disability evaluations for hearing impairment are derived by 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  Based on the most recent medical evidence, the Board 
finds no basis to conclude an evaluation higher than 80 
percent for his bilateral hearing loss is appropriate.

The veteran's tinnitus is currently evaluated under 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  Under that Diagnostic Code, a 
10 percent evaluation, the currently assigned evaluation, 
represents the maximum schedular criteria for that 
disability.

As to any assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) for both tinnitus and for the bilateral 
hearing loss, this regulation addresses exceptional cases 
where the schedular evaluations are found to be inadequate.  
The governing norm in such cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is also not precluded from concluding, 
on its own, that referral for extraschedular consideration is 
not warranted.  See Bagwell, 9 Vet. App. at 339 (BVA may 
affirm an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or reach such a conclusion on its own).  

The Board notes, however, that the evidence of record does 
not suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  It does not appear that the veteran has an  
"exceptional or unusual" disability.  The Board observes that 
it has not been contended or otherwise indicated that the 
service-connected tinnitus or bilateral hearing loss has 
resulted in any hospitalization or other extensive treatment 
regimen.  In addition, there is no contention or evidence of 
record showing that the veteran's service connected disorders 
interfere with any employment to a degree that would render 
the application of the regular schedular standards 
impractical.  His symptoms consist of bilateral tinnitus and 
severe hearing loss, and such impairments are contemplated in 
the disability rating that has been assigned.  In other 
words, he does not have any symptoms from his service-
connected disorders that are unusual or are different from 
those contemplated by the schedular criteria.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v.  Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the  
disability rating itself is recognition that industrial  
capabilities are impaired).  

Based on the evidence of record and the veteran's  
contentions, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38  
C.F.R. § 3.321(b)(1) are not met in this case. 

Regarding the veteran's central claim that he can not work 
due to these disorders, the United States Court of Appeals 
for Veterans Claims (Court) has stated: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App.  
91, 94 (1992).  The Board's task was to 
determine whether there are circumstances 
in this case apart from the non-service- 
connected conditions and advancing age 
that would justify a total disability 
rating based on unemployability.  In 
other words, the BVA must determine if 
there are circumstances, apart from non- 
service-connected disabilities, that 
place this veteran in a different 
position than other veterans with an 80  
[percent] combined disability rating.   
See 38 C.F.R.  § 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363. 

The veteran's service-connected disabilities are bilateral 
hearing loss, evaluated as 80 percent disabling; and 
tinnitus, evaluated as 10 percent disabling.  The combined 
evaluation for VA compensation purposes in 80 percent.  Thus, 
he does meet the schedular criteria for consideration of 
unemployability under 38 C.F.R. § 4.16(a) and the Board must 
now consider whether this disability renders him unable to 
obtain and retain substantially gainful employment.

In evaluating whether the veteran's service-connected 
disabilities preclude substantially gainful employment, the 
Court has found that the ability to work sporadically or 
obtain marginal employment is not substantially gainful 
employment.  See Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991).  However, a high rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment.  The ultimate question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  See Van 
Hoose

The record includes various items of evidence demonstrating 
that the veteran is over 80 years old and no longer employed.  
The evidence of record includes VA examination reports dated 
July 2002 that indicate the veteran has significant 
nonservice connected disorders, including a heart disorder, a 
bilateral eye disorder, diabetes mellitus, degenerative joint 
disease and incontinence.  These medical reports provide 
negative evidence against the veteran's claim in that the 
reports reveal extensive nonservice connected disorders, 
beyond the veteran's age or his service connected 
disabilities, that would prevent him from working.  

The veteran completed VA Form 21-8940, Veteran's Application 
for Increased Compensation Based on Unemployability, in June 
2002.  He reports that he had completed four years of college 
and had work experience in accounting.  He last worked in 
1986.

The Board notes at this point that in considering the 
veteran's claim, the Board must look to the impact of the 
veteran's service-connected disabilities on his ability to 
obtain and retain substantially gainful employment; the 
impact of age and many nonservice-connected disorders cited 
above are not for consideration.

The veteran left his last employment in 1986.  Within a VA 
audiological evaluation in October 1991, pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

55
90
90
95
LEFT

55
70
85
100

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 in the left ear.

As noted above, on the authorized audiological evaluation in 
July 2002, speech audiometry revealed speech recognition 
ability of 40 percent in the right ear and of 60 in the left 
ear, indicating a significant decrease in the veteran's 
hearing ability well after he left his employment in 1986, 
strongly suggesting that his employment in 1986 ended due to 
factors other than the veteran's service connected hearing 
loss or tinnitus.   

After considering the evidence pertinent to his service-
connected disorders, the Board is compelled to find that the 
preponderance of the evidence is against entitlement to a 
total rating based on individual unemployability.  The Board 
may not consider the veteran's age or nonservice-connected 
disorders, but it must consider the veteran's education and 
work experience.  In this regard, the veteran has a college 
education and statements from the veteran himself indicate a 
long career in accounting.  Given the non-physical nature of 
the veteran's employment experience and his high level of 
education, the impact of his hearing loss and tinnitus on his 
theoretical employment (when not taking into consideration 
the veteran's age or nonservice connected disorder) is very 
unclear.  The medical evidence of record clearly indicates 
that the veteran is not working due to his age and/or his 
nonservice connected disorders, thus providing negative 
evidence against this claim.

The evidence of the veteran's education and work experience 
and the nature of the service-connected disabilities leads 
the Board to conclude that the veteran would not be precluded 
from earning a living wage solely because of the service-
connected disabilities.  The veteran himself suggests that it 
is his age that keeps him from finding employment.  For 
example, within his substantive appeal of March 2003, the 
veteran writes that at the current age of 81 (soon to become 
82) "where and what kind of employment can I perform at this 
advance age."

In sum, the totality of the evidence (including a statement 
from the veteran himself) argues against a finding that the 
veteran's current unemployment is the result of his service-
connected disabilities.  While the evidence does clearly show 
that the veteran is unemployed and may be unemployable, the 
preponderance of the evidence is against a finding that the 
service-connected disabilities alone renders him unable to 
obtain and retain substantially gainful employment.

There is no medical opinion or objective documentation that 
treatment needs or incapacitating episodes of his service 
connected disabilities have limited his ability to work on a 
full-time basis or have otherwise reduced his earning 
capacity to the level of unemployability.  The current 
combined 80 percent rating contemplates significant 
impairment in earning ability, and there is no evidence of 
anything out of the ordinary in the veteran's situation.  In 
Van Hoose, the Court noted: 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 38 
C.F.R. § 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363. 

None of the evidence shows that the veteran's service-
connected disabilities of hearing loss and tinnitus alone are 
the reason that he is currently not employed.  None of the 
records of examination or treatment describe the veteran's 
hearing loss and/or tinnitus as precluding all forms of 
substantially gainful employment.  Based upon the evidence of 
record, the Board cannot conclude that the veteran's service- 
connected disabilities alone preclude him from engaging in 
substantially gainful employment, and that he is totally 
disabled due to his service-connected disabilities of hearing 
loss and tinnitus.

The evidence in this case is not in equipoise.  The evidence 
indicating that the veteran's service-connected conditions 
prevent him from securing or following a substantially 
gainful occupation largely consists of the veteran's opinion 
that such is the case.  Accordingly, the preponderance of the 
evidence is against the veteran's claim that he is precluded 
from securing substantially gainful employment solely by 
reason of his service-connected disorders or that he is 
incapable of performing the mental and physical acts required 
by employment due solely to his service-connected disorders, 
even when his disability is assessed in the context of 
subjective factors such as his occupational background and 
level of education.  The Board concludes, therefore, that a 
total disability rating for compensation purposes based on 
individual unemployability is not warranted. 

The Duty to Assist and Notify

In November 2000, the VCAA was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II), held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was provided in July 2002, prior to the 
August 2002 rating action.

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
VCAA notice was provided to him via the July 2002 letter.  
The Pelegrini II, the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

The 2002 letter, which was the express VCAA notice, told the 
veteran what information and evidence was needed to 
substantiate the claim.  The letter told the veteran what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claim.  The SOC also notified 
the veteran of the information and evidence needed to 
substantiate the claim.

In this case, although the VCAA notice letter that was 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to this claim.  When considering 
the notification letter and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  

The Board also finds that the duty to assist the veteran has 
been met in this case.  Extensive medical records have been 
obtained by the RO.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  The Board is not aware of a 
basis for speculating that any other relevant VA or private 
treatment records exist that have not been obtained.  

In this regard, the Board must note that based on a detailed 
review of the medical evidence of record, the Board must find 
that the medical evidence in this case appears complete.  The 
RO has either attained, or attempted to obtain, pertinent 
medical records cited by the veteran over an extensive period 
of time.  Moreover, neither the veteran nor his 
representative has indicated that there is any outstanding 
pertinent evidence that the RO has not already obtained or 
attempted to obtain.  

Beyond this, VA examinations were undertaken.  In this 
regard, the Board must note the veteran's representative 
request in October 2004 for a VA medical opinion.  However, 
further examination is not needed because there is no 
persuasive evidence that the service-connected conditions 
have caused his unemployment, and there is significant 
medical evidence supporting a finding against the veteran's 
claim.  The duty to assist has been met in this case.  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.   

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.
 

	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



